

WAIVER


This Waiver, dated as of May 8, 2018 (“Waiver”), is by and among PAR TECHNOLOGY
CORPORATION (the “Borrower”), and PARTECH, INC. (“Partech”), PAR GOVERNMENT
SYSTEMS CORPORATION (“PAR Government”), ROME RESEARCH CORPORATION (“Rome
Research”), AUSABLE SOLUTIONS, INC. (“Ausable”), and BRINK SOFTWARE, INC.
(“Brink”, and together with the Borrower, Partech, PAR Government, Rome
Research, and Ausable, the “Loan Parties”), and JPMORGAN CHASE BANK, N.A.
(“Lender”).


RECITALS


A.The Loan Parties and Lender are parties to a Credit Agreement dated as of
November 29, 2016 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) (capitalized terms used in
this Waiver which are not otherwise defined shall have the meanings given to
those terms in the Credit Agreement.)


B.Section 6.12(a) of the Credit Agreement requires Borrower to maintain a
Consolidated Indebtedness Ratio of no less than 3.0 to 1.0 measured at the end
of each fiscal quarter. Borrower did not meet the required Consolidated
Indebtedness Ratio for the quarter ended March 31, 2018, in violation of Section
6.12(a) of the Credit Agreement.


C.Section 6.12(b) of the Credit Agreement requires Borrower to maintain a Fixed
Charge Coverage Ratio of no less than 1.25 to 1.0 for the quarter ending March
31, 2017 and each quarter thereafter (to be tested without regard to the level
of Borrower’s Consolidated Indebtedness). Borrower did not meet the required
Fixed Charge Coverage Ratio for the quarter ended March 31, 2018, in violation
of Section 6.12(b) of the Credit Agreement.


D.Borrower has requested Lender to waive the Events of Default created by the
failure to comply with Sections 6.12(a) and 6.12(b) of the Credit Agreement as
of March 31, 2018. Lender is willing to waive such Event of Default upon the
terms and conditions set forth in this Waiver.


NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and in reliance upon the representations and warranties
contained in the Loan Documents and subject to the terms and conditions herein
set forth, the parties agree to the following:


1.    Waiver. Subject to the terms hereof, Lender waives the Events of Default
arising out of Borrower’s failure to comply with Sections 6.12(a) and 6.12(b) of
the Credit Agreement for the fiscal quarter ended March 31, 2018. The waiver set
forth herein shall be effective only for the specific violations listed herein
and only through June 8, 2018. Lender shall have no obligation to extend the
waiver set forth herein past June 8, 2018 or to grant any waiver of the same or
any other violation of the Credit Agreement thereafter. Furthermore, except as
specifically set forth herein, nothing contained in this letter nor any
communications between Lender and Borrower or any other Loan Party shall be
deemed to constitute a waiver of nor shall







--------------------------------------------------------------------------------





waive any other violations that may exist, any violations or other defaults that
may arise after the date specified above, or any of Lender’s rights or remedies
provided in the Credit Agreement, the other documents related thereto, or
applicable law. All such rights and remedies are hereby expressly reserved by
Lender and remain in full force and effect.


2.    Representations and Warranties. Borrower represents and warrants to Lender
that the following statements are true, correct and complete:


(a)Based on preliminary financial statements provided by Borrower to Lender,
Borrower’s Consolidated Indebtedness Ratio for the quarter ended March 31, 2018,
calculated in the manner required by Section 6.12(a) of the Credit Agreement,
was as set forth in the Preliminary Covenant Calculation Certificate received
April 27, 2018.


(b)Based on preliminary financial statements provided by Borrower to Lender,
Borrower’s Fixed Charge Coverage Ratio for the quarter ended March 31, 2018,
calculated in the manner required by Section 6.12(b) of the Credit Agreement,
was as set forth in the Preliminary Covenant Calculation Certificate received
April 27, 2018.


(c)Each of the representations and warranties made by the Loan Parties in the
Loan Documents is true and correct on and as of the date of this Waiver.


(d)After giving effect to this Waiver, no Default or Event of Default has
occurred and is continuing.


(e)Borrower has no defense, offset or counterclaim of any kind or nature against
Lender with respect to the Obligations or any of the Loan Documents to which it
is a party.


3.    Waiver Fee. In consideration of Lender’s waiver of the default set forth
herein, Borrower shall pay a waiver fee to Lender in the amount of Five Thousand
and 00/100 Dollars ($5,000.00) (“Waiver Fee”) and hereby authorizes Lender to
pay the Waiver Fee by charging Borrower’s account with Lender.


4.    Reaffirmation. Except as waived hereby, all of the terms, covenants, and
conditions of the Loan Documents are ratified, reaffirmed, and confirmed by the
Loan Parties and each of the Loan Parties acknowledges that the Loan Documents
to which it is a party remain in full force and effect in accordance with its
terms.


5.    Counterparts. This Waiver may be executed in any number of counterparts,
each of which shall be deemed an original but all of which taken together shall
constitute one and the same instrument. Delivery of an executed signature page
to this Waiver by facsimile transmission or scanned and electronically mailed
shall be effective as delivery of a manually executed counterpart.


6.    Governing Law. This Waiver shall be governed by the laws of the State of
New York (without regard to its conflicts of law provisions).







--------------------------------------------------------------------------------





exhibitwaiversignatures.jpg [exhibitwaiversignatures.jpg]

a52018waiverofcovena_image13.jpg [a52018waiverofcovena_image13.jpg]



